               Case 1:18-cr-00454-KPF Document 284 Filed 08/24/20 Page 1 of 1



                                                                            MEMO ENDORSED
                                                 LAW OFFICES OF
                                         STEPHEN TURANO
                                                     ______

                                              sturano@turanolaw.com

275 MADISON AVENUE                                                                           60 PARK PLACE
35TH FLOOR                                                                                         SUITE 703
NEW YORK, NY 10016                                                                         NEWARK, NJ 07102
       _____                                                                                     ______

TEL (917) 974-1781                                                                         TEL (973) 648-6777
FAX (212) 208-2981                                                                         FAX (212) 208-2981
                                                                                                 ______

                                                                                REPLY TO NEW JERSEY OFFICE


                                                August 22, 2020

By ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                 Re:    United States v. Hatcher
                        Case No. 18 Cr. 454 (KPF)

Dear Judge Failla:

       As Your Honor is aware, I represented Sharon Hatcher on the above-referenced matter, having
been appointed pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A. Ms.
Hatcher was sentenced by the Court on March 4, 2020.

        I write to request that I be re-appointed nunc pro tunc to March 31, 2020, so that I may submit a
CJA voucher for the work performed in connection with Ms. Hatcher’s submissions to both the Bureau
of Prisons and the Court for compassionate release. See, e.g., ECF #s 204, 218, 250, and 258.

        I thank the Court for its attention to this matter.



                                                                      Respectfully,

                                                                      /s/ Stephen Turano

                                                                      Stephen Turano

                                                              SO ORDERED.
cc: All Parties (via ECF)
Application GRANTED.

Dated:           August 24, 2020
                 New York, New York
                                                              HON. KATHERINE POLK FAILLA
                                                              UNITED STATES DISTRICT JUDGE
